Citation Nr: 1724202	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection claim for a bilateral foot disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection claim for a genitourinary disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection claim for residuals of a cold weather injury.

4.  Entitlement to service connection for a bilateral foot disability, claimed as a bilateral foot condition with right foot plantar fasciitis.

5.  Entitlement to service connection for a genitourinary disability, to include recurrent urinary tract infections and kidney condition/stones.

6.  Entitlement to service connection for residuals of a cold weather injury, to include arthritis of the bilateral upper and lower extremities.

7.  Entitlement to a rating in excess of 50 percent for depressive disorder.

8.  Entitlement to a rating in excess of 20 percent for low back strain.

9.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

10.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome and chondromalacia patella of the left knee.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and June 2016 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.
The Board has broadened the Veteran's claim for recurrent urinary tract infections and kidney condition/stones as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran initially requested a Board hearing, but withdrew her hearing request in a February 2017 statement.  See 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral foot, cold weather residuals, and genitourinary disabilities; and entitlement to higher ratings for low back, right knee and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 1999 and July 2002 rating decisions, the RO denied the Veteran's service connection claim for residuals of a cold weather injury.  The Veteran was notified of her appellate rights and did not appeal the decisions, and new and material evidence was not received within one year of their issuance.

2.  In June 2002 and February 2010 rating decisions, the RO denied the Veteran's service connection claims for a bilateral foot disability and a genitourinary disability (claimed as recurrent urinary tract infections), respectively.  The Veteran was notified of her appellate rights and did not appeal the decisions, and new and material evidence was not received within one year of their issuance.

3.  Additional evidence received more than one year since the June 2002, July 2002 and February 2010 rating decisions, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claims, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's genitourinary disability did not have its onset in service and is not otherwise related to service.

5.  Since June 26, 2013, the Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas.

6.  Since May 31, 2014, the Veteran's service-connected disabilities have prevented her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The April 1999, June 2002, July 2002 and February 2010 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for residuals of a cold weather injury, a bilateral foot disability and a genitourinary disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a genitourinary disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

4.  The criteria for a 70 percent rating for depressive disorder are met since June 26, 2013.  38 U.S.C.S. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2016).

5.  The criteria for entitlement to a TDIU are met from May 31, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen her service connection claims for a foot disability, recurrent urinary tract infections, and residuals of a cold weather injury.  See July 2013 and April 2016 VA Forms 21-526b; November 2013 VA Form 21-0820.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The Veteran filed a service connection claim for residuals of a cold weather injury in October 1998.  An April 1999 rating decision denied the claim on the basis that despite a record of treatment in service for a cold weather injury, there were no permanent residuals or chronic disabilities subject to service connection.  The claim was denied on the same basis in a July 2002 rating decision.  The Veteran was notified of the determinations and her appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decisions.  As such, the rating decisions are final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran filed a service connection claim for a bilateral foot disability in November 2001.  A June 2002 rating decision denied the claim on the basis that although there was a record of treatment in service for foot pain, no permanent residuals or chronic disabilities subject to service connection.  The Veteran was notified of the determination and her appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  Id.

The Veteran filed a service connection claim for a genitourinary disability, claimed as recurrent urinary tract infections, in October 2009.  A February 2010 rating decision denied the claim on the basis that the evidence received in support of her claim did not show continuity of symptoms since discharge from service and that there was no current disability associated with the history of urinary tract infections in service.  The Veteran was notified of the determination and her appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See id.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence received more than one year since the final denial of the claims includes a lay statement concerning the nature of the Veteran's cold weather injury, a rheumatology consultation report, and records demonstrating current bilateral foot and genitourinary disabilities (bilateral pes planus, plantar fasciitis, calcaneal spurs and hammertoes; status post lithotripsy and nephrolithiasis).  This evidence relates to unestablished facts necessary to substantiate the claims, and they are reopened.

Service Connection for a Genitourinary Disability

The Veteran asserts that she has recurrent urinary tract infections secondary to continuous deployments and field training exercises.  See May 2014 VA Form 21-0958.  Further, she asserts that her urinary tract infections resulted in three kidney stones.  See id.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Here, the Veteran has current diagnoses of nephrolithiasis and urinary tract infection, satisfying the first element of service connection.  See March 2014 VA examination report.  Additionally, service treatment records (STRs) show that she was treated for urinary tract infections between 1995 and 1997, satisfying element two.  For instance, in August 1995, she complained of kidney infection.  Further, a November 1997 STR shows a chief complaint of urinary infection.  Notably, however, a January 1998 STR shows that the Veteran denied having gall bladder trouble or gallstones, frequent or painful urination, or kidney stones or blood in urine.

Regarding the third element of service connection, nexus, there is no competent evidence of record to support the claim.  Approximately 8 years subsequent to service, in October 2006, the Veteran reported frequent urination.  Previously, in September 2006, she had denied urinary incontinence, urinary urgency, urinary frequency, or nocturia.  She underwent lithotripsy in November 2011 secondary to left renal stone, and nephrolithiasis was first diagnosed in November 2012.  

In March 2014, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's genitourinary disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that there is no evidence of residual or continuing effects of her in-service urinary tract infections, and no evidence of chronic recurrence since that time.  The examiner stated that she only had 2 culture-proven urinary tract infections in October 2006 and July 2007, which did not represent a continuation of urinary tract infections diagnosed during military service.  Further, the examiner noted that the urinary tract infections were unique and self-limiting.  Regarding her nephrolithiasis, the examiner stated that she did not have a diagnosis of nephrolithiasis during service and that kidney stones were first noted in 2006.  Therefore, the examiner ultimately concluded that there was no causality between urinary tract infections occurring during active duty and her current diagnosis of nephrolithiasis.  The examiner reviewed the Veteran's medical records, obtained a medical history, and offered a detailed rationale for the opinion.  The Board therefore finds the opinion highly probative evidence in this matter.

There is no competent medical evidence to the contrary.  In this regard, the Veteran is not competent to opine on the etiology of her genitourinary disabilities, as to do so requires medical expertise that she does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Accordingly, the Board finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for a genitourinary disability must be denied.

Increased Rating for PTSD

The Veteran asserts that her near-continuous depression affects her ability to function independently, appropriately, and effectively, and makes it difficult for her to adapt to stressful circumstances, especially in a work setting.  In June 2013, she reported that she left her job the week prior because of stress.  She has reported frequent anxiety attacks, sleep disturbances, mood swings, irritability, depressed mood, and difficulty with concentration and focus as well as suicidal ideation.  The Veteran asserts that her symptoms of depressive disorder more nearly approximate the criteria for a 70 percent rating.  See February 2017 Representative Brief.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.S. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 for depressive disorder.  Under the General Rating Formula for Mental Disorder, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The relevant appeal period is from July 9, 2012, one year before her increased rating claim.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Following a review of the evidence of record, the Board finds that a rating of 70 percent is warranted since June 26, 2013.  On that date, the Veteran presented for VA treatment noting external stress, increased anxiety, and depressive mood.  She was casually dressed, hygiene and grooming was appropriate, and she denied suicidal and homicidal ideations, auditory and visual hallucinations, and delusions.  She reported she resigned her position because she was unable to cope with stress on the job and stated, "I just could not take it anymore."  However, she also stated that she had been trying to transfer to other facilities but was not cleared for transfer.  She reported frequent anxiety attacks, sleep disturbances, mood swings, irritability, and depressive mood.  She also reported that the reason for her visit was primarily for medication to help with symptoms, and she wanted to be placed on medication again.  It was noted that her behavior was cooperative; she did not have any psychomotor deficits; her speech had normal rate and rhythm; her thought processes were linear and goal-directed; her memory and orientation was intact; and she was able to make sound decisions.  She was assigned a Global Assessment of Functioning (GAF) score of 60, which is suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, a June 27, 2013 VA treatment record shows that she had suicidal ideation with no plan or intent.  She stated she was not homicidal.  She was assigned a GAF score of 50, which is suggestive of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Nevertheless, a July 2013 VA treatment record shows a GAF score of 65, which is suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Further, a January 2014 VA treatment record shows that the Veteran reported feeling and doing much better.  She wanted to stay on the present dose of her prescribed medication.  Her sleep, mood, appetite, and socialization had improved. 

The Veteran was afforded a VA examination in March 2014.  The examiner opined that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran was living with her teenage daughter and teenage son.  She also noted an adult daughter who sometimes lived in Florida and sometimes lived with the Veteran, as well as a grandson.  She reported that she got along well with her children.  She also indicated some contact with a half-brother who lived in the same neighborhood.  She noted she was currently working full-time as a dispatcher.  However, she reported she might quit her job in a month.  The examiner noted that her reasons for quitting were somewhat unclear.  First, she reported that she found the job difficult because of her physical injuries; however, she then reported that the job requires extended periods of sitting.  She also reported that her employer had "lost the contract to another company so I might as well just stop in another month because they're getting ready to let a bunch of people go."  She indicated that she intended to go back to school part-time to work on a bachelor's degree in business or administration and then hoped to work from home.  She denied psychiatric hospitalizations and suicide attempts.  The examiner noted that she alluded in a very vague manner to having suicidal thoughts.  However, she denied any current suicidal thoughts, intentions, or plans and denied homicidal thoughts, intentions, or plans.  The examiner noted that her symptomatology included depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

An April 2015 VA treatment record shows that the Veteran was alert and oriented with appropriate mood and affect.  On September 9, 2015, she was hospitalized due to increased depressive symptoms and suicidal ideation.  The Veteran reported several previous suicide attempts.  The first was several years prior by overdose.  She reported falling asleep and waking the next day, not telling anyone.  She also reported several months prior drinking a large amount of alcohol as a suicide attempt, but she again awoke the following day.  She was discharged on September 16, 2015.  

She was afforded another VA examination in December 2015.  The examiner opined that she has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that she was not currently employed and was last employed in May 2014.  She worked for 7 months as a security dispatcher and left because she could not sit for long periods due to her back condition.  The examiner also noted that she resided with her three children and her grandson.  She had contact with siblings at least twice a week, and had contact with her mother twice a week.  She stated that she had one friend and had weekly contact with her friend.  She read and maintained houseplants.  Further, she cooked and went to the grocery store.  She showered four times a week, cleaned her teeth twice a day, and changed her clothes daily.  In addition, she drove.  The examiner noted that her symptomatology included depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  She denied current suicidal or homicidal ideation, intent, or plan.  A May 2016 VA treatment record shows that the Veteran was alert and oriented, and she was not in acute distress.  It was noted that she was not suicidal.  

Based on the evidence of record described above, the Board finds that the Veteran's depressive disorder is manifested by significant occupational and social impairment.  Specifically, the Veteran has deficiencies in most areas, particularly work, thinking and mood, based on symptoms such as suicidal ideation, anxiety, depression, difficulty in adapting to stressful circumstances (including in a work setting), and irritability.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017)(". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  Because the symptoms of the Veteran's depressive disorder are consistent with occupational and social impairment with deficiencies in most areas, a 70 percent rating is warranted since June 26, 2013, the date an increase in symptomatology was first factually ascertainable.

The Veteran does not seek a rating in excess of 70 percent for her psychiatric disorder.  See February 2017 Appellant Brief.  Additionally, the evidence does not demonstrate any symptoms of similar frequency, severity or duration as those listed in the criteria for a 100 percent rating.  In this regard, while acknowledging the Veteran's hospitalization for suicidal ideation in September 2015, such symptomatology has not been persistent throughout the appeal period, as indicated above.

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.

The instant decision awards the Veteran a 70 percent rating for her service-connected depressive disorder.  Further, she currently has a 20 percent rating for low back strain, 10 percent rating for right knee instability, 10 percent rating for left knee instability, 10 percent rating for right knee arthritis, and a 10 percent rating for patellofemoral syndrome and chondromalacia patella of left knee.  Accordingly, the minimum percentage requirements for a TDIU have been met.  38 C.F.R. § 4.16(a).  

Additionally, in an August 2016 report, a vocational expert opined that it was more likely than not that the Veteran's combined psychological and physical service-connected disabilities prevent her from securing and following substantially gainful employment since May 2014.  The vocational expert stated that her physical service-connected disabilities to her low back and bilateral knee, which limit her ability to sit, stand, walk and climb, result in her inability to secure or sustain work with sedentary or heavier demands.  Further, the expert indicated that her service-connected depressive disorder symptoms, which include depressed mood; disturbed sleep; diminished appetite, concentration and energy; self-isolating; feelings of apathy, helplessness, homelessness, guilt with low self-esteem; high anxiety with attacks; nightmares and flashbacks; and experiencing a startle response, result in her inability to sustain gainful employment production standards and would result in poor reliability for regular work attendance.

Given the findings of the December 2015 VA examiner and August 2016 independent vocational expert, and resolving reasonable doubt in the Veteran's favor, the Board finds that her service-connected disabilities prevent her from securing or following a substantially gainful occupation consistent with her education and occupational experience.  Entitlement to a TDIU is therefore granted as the day following her last day of full time employment, or May 31, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold weather injury.

New and material evidence has been received to reopen the claim of entitlement to service connection for a foot disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for recurring urinary tract infections.

Entitlement to service connection for a genitourinary disability, to include recurrent urinary tract infections and kidney condition/stones, is denied.  

A 70 percent rating for depressive disorder is granted from June 26, 2013.

A TDIU is granted from May 31, 2014.


REMAND

Service Connection Claims

The Veteran's post-service treatment records show bilateral pes planus, plantar fasciitis, calcaneal spurs and hammertoes, and she has had a recent rheumatology consultation and reports pain in her extremities.  A March 1995 STR shows tender bilateral heels and bilateral heel spur, a May 1995 STR shows a diagnosis of pes planus, and a November 1997 STR shows treatment of a cold weather injury.  The Board finds that VA's duty to obtain a VA examination and medical opinion is triggered.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).


Increased Rating Claims

The findings in the most recent December 2015 VA examination report are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  The examiner should also render a retrospective opinion on the measurements required by Correia.  Any outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include any updated records from the McCartney Chiropractic Center, Cotswold Family Medicine, and Dr. Taub.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral foot disorder and any residuals of her in-service cold weather injury.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is requested to address the following:

(a)  Diagnose all current residuals of the Veteran's in-service cold weather injury, as described in her November 1997 service treatment record.  If there are no such residuals, please provide a thorough rationale for this conclusion.

(b) Diagnose all current bilateral foot disorders, including left pes planus and plantar calcaneal spur; right pes planus, hammertoes, and calcaneal spurs; and chronic bilateral plantar fasciitis with intractable pain.  If diagnoses of left pes planus and plantar calcaneal spur; right pes planus, hammertoes, and calcaneal spurs; and chronic bilateral plantar fasciitis with intractable pain are not warranted, please reconcile these findings with the VA and Dr. Taub's treatment records.

(c)  For each diagnosed bilateral foot disorder, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise the result of service.  In addressing this question, please discuss the March 1995 STR indicating bilateral tender heels and bilateral heel spur; the May 1995 STR showing a diagnosis of pes planus; the November 1997 STR reflecting treatment of a cold weather injury; and the January 1998 STR showing complaints of "foot trouble."    

The examiner should give a reasoned explanation for all opinions provided.

4.  Then schedule the Veteran for a VA examination with an examiner other than the December 2015 examiner to determine the current nature and severity of her lumbar spine and bilateral knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  The examiner must also provide an opinion as to the range of motion throughout the appeal period (since July 2013) of the lumbar spine and bilateral knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

If the examiner is unable to conduct the required testing or provide the requested opinion, or concludes that the required testing or opinion is not necessary in this case, he or she should clearly explain why that is so.

5.  Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


